DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-31 are pending. Claims 1-22 are withdrawn. Claims 23 and 24 are amended. Claims 25-31 are new. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/02/2021 containing amendments and remarks to the claims.
The objection of claim 24 for a minor informality is withdrawn due to amendments made to the claim. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/02/2021, with respect to the rejection(s) of claims 23-24 under 35 U.S.C. 102 have been fully considered and are persuasive. The Applicant has amended claim 23 to include a limitation that was not previously presented. The newly added limitation is not explicitly disclosed by the prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the prior art. 
In regards to the double patenting rejection, the Examiner is withdrawing the obviousness double patenting rejection at this time as the claims have been amended to recite limitations that are not recited in co-pending application 16/499,561. Co-pending application 16/499,561 fails to disclose an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state is approximately 2. 

	The following is a modified rejection based on amendments made to the claims. 

Examiner Comment
	The Examiner notes that the amendments made to claim 23 and new claim 26 appear to be directed to an example disclosed in the Applicant’s specification that was a control catalyst used for comparison. The control catalyst does not appear to be in accordance with what the Applicant has disclosed as being the invention. However, as the specification does support the subject matter added to the claims, the Examiner will examine the claims as presented. 

Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30, line 2: “m2/g” should read “m2/g”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 23 and 26 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 23 has been amended to recite that “an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state is approximately 2” and it is unclear what values are to be encompassed by “approximately 2”. The specification fails to provide any indication as to what range of ratios is covered by the term “approximately” and only provides a single control example which has a ratio of 2.067. Additionally, claim 26 recites “an atomic ratio of a Pt2+ oxidation state to a Pt0 oxidation state is approximately 1.5” and it is unclear what values are to be encompassed by “approximately 1.5”. The specification fails to provide any indication as to what range of ratios is covered by the term “approximately” and only provides a single control example which has a ratio of 1.475. For purposes of examination, the ranges will be interpreted as covering values that are +/- .1 of the recited ratio. 
The Examiner further notes that the claimed ratios are directed to a control example rather than the Pt1@CeO2 that would appear to be in accordance to the disclosed invention. 
Claims 24-31 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaram et al. (US 2015/0080614 A1).
 In regards to claim 23, Rajaram discloses a catalyst comprising Pt nanoparticles impregnated on CeO2 nanoparticles ([0047]; [0070]; [0084]). 
Rajaram does not appear to explicitly disclose that the catalyst has an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state of approximately 2. 
However, Rajaram discloses a similar process of preparing Pt impregnated CeO2 nanoparticles comprising depositing platinum nanoparticles onto CeO2 in ethanol, mixing, drying and calcining the obtained solid ([0022]-[0023]) as disclosed by the Applicant (see page 15- synthesis regarding PtNPs/CeO2). It is noted that the calcination of Rajaram is performed at temperatures below 800oC and well below the 1000oC which the Applicant disclose as causing Ce3+ defects and oxygen vacancies, and the oxidation of Pt, resulting in a Pt1@CeO2 catalyst (Table 1; page 10 of the Applicant’s specification). It follows that one of ordinary skill would reasonably conclude that with a similar process of preparing Pt impregnated CeO2 nanoparticles at calcination temperatures well below temperatures necessary to cause Ce3+ defects and full platinum oxidation, the catalyst of Rajaram would have similar properties as the claimed catalyst, absent evidence to the contrary. Therefore, it is asserted that one of ordinary skill in the art would have a reasonable expectation that the catalyst of Rajaram would have an atomic ratio of a Ce4+ oxidation state to a Ce3+ oxidation state of approximately 2 similarly as claimed. 

In regards to claims 24 and 25, Rajaram discloses impregnating Pt onto CeO2 nanoparticles ([0047]). 

In regards to claim 26, Rajaram does not appear to explicitly disclose that the catalyst has an atomic ratio of a Pt2+ oxidation state to a Pt0 oxidation state of approximately 1.5. 
However, Rajaram discloses a similar process of preparing Pt impregnated CeO2 nanoparticles comprising depositing platinum nanoparticles onto CeO2 in ethanol, mixing, drying and calcining the obtained solid ([0022]-[0023]) as disclosed by the Applicant (see page 15- synthesis regarding PtNPs/CeO2). It is noted that the calcination of Rajaram is performed at temperatures below 800oC and well below the 1000oC which the Applicant disclose as causing full oxidation of Pt, resulting in a Pt1@CeO2 catalyst having 100% Pt2+ (Table 1; page 10 of the Applicant’s specification). It follows that one of ordinary skill would reasonably conclude that with a similar process of preparing Pt impregnated CeO2 nanoparticles at calcination temperatures well below temperatures necessary to cause full platinum oxidation, the catalyst of Rajaram would have similar properties as the claimed catalyst, absent evidence to the contrary. Therefore, it is asserted that one of ordinary skill in the art would have a reasonable expectation that the catalyst of Rajaram would have an atomic ratio of a Pt2+ oxidation state to a Pt0 oxidation state of approximately 1.5 similarly as claimed. 

In regards to claim 27, Rajaram discloses that the Pt content is from 1-4 wt% ([0024]). The claimed range of about 0.40 wt% to about 1.00 wt% overlaps the range disclosed by the prior art and is therefore considered prima facie obvious.

In regards to claim 28, as discussed above, the catalyst of Rajaram is considered to contain an atomic ratio of a Pt2+ oxidation state to a Pt0 oxidation state of approximately 1.5 similarly as claimed, and therefore is considered to comprise Pt2+ which is considered the oxidized form of Pt. 

In regards to claim 29, Rajaram discloses that the particle size of CeO2 lies between 20-50 nm and PT species have an average particle size of 1-3 nm ([0024]). Given the particle sizes, it would be obvious for one of ordinary skill in the art to conclude that the catalyst of Rajaram has a particle size range that overlaps the claimed range of 15 nm to about 40 nm and therefore the claimed range is considered prima facie obvious. 

In regards to claim 30, Rajaram does not appear to explicitly disclose that the catalyst has a specific surface area in the range of 5 m2/g to 40 m2/g. 
However, Rajaram discloses a similar process of preparing Pt impregnated CeO2 nanoparticles comprising depositing platinum nanoparticles onto CeO2 in ethanol, mixing, drying and calcining the obtained solid ([0022]-[0023]) as disclosed by the Applicant (see page 15- synthesis regarding PtNPs/CeO2). It follows that one of ordinary skill would reasonably conclude that with a similar process of preparing Pt impregnated CeO2 nanoparticles at calcination temperatures well below temperatures necessary to cause Ce3+ defects and full platinum oxidation, the catalyst of Rajaram would have similar properties as the claimed catalyst, absent evidence to the contrary. Therefore, it is asserted that one of ordinary skill in the art would have a reasonable expectation that the catalyst of Rajaram would have a specific surface area in the range of 5 m2/g to 40 m2/g similarly as claimed.

In regards to claim 31, Rajaram does not appear to explicitly disclose that the catalyst has binding energies in the range of 50 eV to 90 eV.
However, Rajaram discloses a similar process of preparing Pt impregnated CeO2 nanoparticles comprising depositing platinum nanoparticles onto CeO2 in ethanol, mixing, drying and calcining the obtained solid ([0022]-[0023]) as disclosed by the Applicant (see page 15- synthesis regarding PtNPs/CeO2). It follows that one of ordinary skill would reasonably conclude that with a similar process of preparing Pt impregnated CeO2 nanoparticles at calcination temperatures well below temperatures necessary to cause Ce3+ defects and full platinum oxidation, the catalyst of Rajaram would have similar properties as the claimed catalyst, absent evidence to the contrary. Therefore, it is asserted that one of ordinary skill in the art would have a reasonable expectation that the catalyst of Rajaram would have binding energies in a range of 50 eV to 90eV similarly as claimed.
Alternatively, it is noted that the binding energies in a range of 50 eV to 90 eV appear to be based on the presence of the Pt species as seen in Applicant’s Fig. 2C. As discussed above, the catalyst of Rajaram is considered to contain platinum and expected to have oxidized form of Pt. Therefore, it would be reasonable for one of ordinary skill in the art to conclude that the catalyst of Rajaram having similar Pt species would have similar binding energies, absent evidence to the contrary .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772